EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Pillay - 5/11/21.

The application has been amended as follows: 

       1-12 (Cancelled)

       18-19 (Cancelled)



Allowable Subject Matter
	Claims 13-17 are allowed.

	Closest references found made of record: ("8180310"|"8311495"|"20110281541"|"20100261442"|"5265269"|"20080125061"|"7809349"|"8121577").  The following is an examiner’s statement of reasons for allowance:  After performing an updated search, the following is allowable subject matter:
two or more signal phase shifting blocks each phase shifting block having one or more input signal ports, two or more phase shifted signal output ports, and one or more reflection signal output ports; and impedance translation function blocks coupled to the two or more 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.

/ANKUR JAIN/          Primary Examiner, Art Unit 2649